     Case 2:20-cv-04633-JLS-JPR Document 8 Filed 01/01/21 Page 1 of 3 Page ID #:47




1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT

9                          CENTRAL DISTRICT OF CALIFORNIA

10
                                          )
11   JONATHAN L. MACKSON,                 )    Case No. CV 20-4633-JLS (JPR)

                      Plaintiff,          )
12
                                          )
                                               ORDER DISMISSING ACTION WITHOUT
13                    v.                  )
                                               PREJUDICE FOR FAILURE TO
                                          )
                                               PROSECUTE AND FAILURE TO STATE
14   HINTON et al.,                       )
                                               CLAIM
                                          )
15                    Defendants.         )
                                          )
16
17         On May 22, 2020, Plaintiff filed this civil-rights action
18   pro se.   On July 22, 2020, the Magistrate Judge dismissed the
19   Complaint for failure to state a claim but with leave to amend,
20   warning Plaintiff in bold letters that if he failed to file a
21   timely amended complaint the Court “may dismiss” his lawsuit for
22   the reasons stated in the order and for failure to prosecute.
23         Plaintiff’s amended complaint was due August 19, 2020.
24   When he didn’t file one or request an extension of time, on
25   September 18, 2020, the Magistrate Judge directed the Clerk to
26   re-serve the July 22 dismissal order on him at the address
27   listed for him on the Los Angeles County Sheriff Department’s
28   inmate-locator website even though the dismissal order had not

                                           1
     Case 2:20-cv-04633-JLS-JPR Document 8 Filed 01/01/21 Page 2 of 3 Page ID #:48




1    been returned as undeliverable.           The Magistrate Judge reminded
2    Plaintiff that he must immediately file a notice of change of
3    address upon being transferred to a different facility or
4    acquiring a new mailing address and that if he failed to do so
5    his lawsuit would be subject to dismissal on that basis alone.
6    Plaintiff has not responded to the September 18 order, which
7    also wasn’t returned as undeliverable, and he still hasn’t filed
8    an amended complaint or requested an extension of time.
9          Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per
10   curiam), examined when it is appropriate to dismiss a
11   plaintiff’s lawsuit for failure to prosecute.          See also Link v.
12   Wabash R.R., 370 U.S. 626, 629–30 (1962) (“The power to invoke
13   [dismissal] is necessary in order to prevent undue delays in the
14   disposition of pending cases and to avoid congestion in the
15   calendars of the District Courts.”).
16         In deciding whether to dismiss a lawsuit for failure to
17   prosecute, a court must consider “(1) the public’s interest in
18   expeditious resolution of litigation; (2) the court’s need to
19   manage its docket; (3) the risk of prejudice to the defendants;
20   (4) the public policy favoring disposition of cases on their
21   merits[;] and (5) the availability of less drastic sanctions.”
22   Carey, 856 F.2d at 1440 (citation omitted).          Unreasonable delay
23   creates a rebuttable presumption of prejudice to the defendant
24   that can be overcome only with an affirmative showing of just
25   cause by the plaintiff.      In re Eisen, 31 F.3d 1447, 1452-53 (9th
26   Cir. 1994).
27         Here, the first, second, third, and fifth Carey factors
28   militate in favor of dismissal.           In particular, Plaintiff has

                                           2
     Case 2:20-cv-04633-JLS-JPR Document 8 Filed 01/01/21 Page 3 of 3 Page ID #:49




1    offered no explanation for his failure to file an amended
2    complaint and hasn’t communicated with the Court since shortly
3    after filing the Complaint.       Thus, he has not rebutted the
4    presumption of prejudice to Defendants.         No less drastic
5    sanction is available, as the Complaint cannot be ordered served
6    because it fails to state a claim; as a result, the Court is
7    unable to manage its docket.       See Baskett v. Quinn, 225 F. App’x
8    639, 640 (9th Cir. 2007) (upholding dismissal of pro se civil-
9    rights action for failure to state claim or timely file amended
10   complaint).    Although the fourth Carey factor weighs against
11   dismissal — as it always does — together the other factors
12   outweigh the public’s interest in disposing of the case on its
13   merits.
14         Accordingly, this action is dismissed for failure to
15   prosecute and failure to state a claim.
16
17

18   DATED: January 1, 2021              ___________________________
19                                        JOSEPHINE L. STATON
                                          UNITED STATES DISTRICT JUDGE
20
     Presented by:
21
22   __________________________
     Jean P. Rosenbluth
23   U.S. Magistrate Judge

24
25
26
27
28

                                           3
